August 10 2012


                                           DA 11-0639

                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2012 MT 173N



CLIVE WELLINGTON KINLOCK,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. BDV-06-084(a)
                       Honorable Thomas M. McKittrick, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Wade M. Zolynski, Chief Appellate Defender, Koan Mercer, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Steve Bullock, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       John Parker, Cascade County Attorney, Great Falls, Montana



                                                   Submitted on Briefs: July 25, 2012

                                                               Decided: August 10, 2012


Filed:

                       __________________________________________
                                         Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In 1992, the Eighth Judicial District Court sentenced Clive W. Kinlock to 60 years

at Montana State Prison on various felonies, plus a 10-year weapon enhancement. On

September 22, 2011, the District Court clarified the basis of the weapon enhancement.

Kinlock appeals and requests a hearing. We previously ruled that his sentence is legal,

however. Kinlock v. State, No. OP 06-0054, 2006 Mont. LEXIS 120 (Feb. 8, 2006);

Kinlock v. Mahoney, No. OP 07-0730, 2008 Mont. LEXIS 240 (Jan. 23, 2008). The

District Court’s September 22, 2011 ministerial correction changes nothing of substance.

¶3     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions.

Having reviewed the record and the arguments, we affirm the District Court’s Order.


                                                 /S/ JAMES C. NELSON

We concur:

/S/ MIKE McGRATH
/S/ BRIAN MORRIS
/S/ BETH BAKER
/S/ JIM RICE




                                            2